Prize Energy Resources, L.P.,
                                                                Prize Operating Company, /s




                             Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 1, 2014

                                       No. 04-13-00201-CV

 BANK OF AMERICA, N.A. as Trustee of Bettye Baker Brown Trust, u/w, f/b/o William David
 Deiss, Bettye Baker Brown Trust u/w, f/b/o Diane Elizabeth Mysliweic, Bettye Baker Brown Trust
             u/w/, f/b/o Paula Jane Roberts, Dorothy Baker Shaw 1966 Trust, Baker E.,
                                             Appellants

                                                v.

 PRIZE ENERGY RESOURCES, L.P., Prize Operating Company, Gruy Petroleum Management
Company n/k/a Cimarex Energy Co. of Colorado, Magnum Hunter Resources, Inc., Cimarex Energy
      Co., Hunter Gas Gathering, Inc., Pat R. Rutherford Jr., Michael G. Rutherford, Rut,
                                           Appellees

                 From the 343rd Judicial District Court, McMullen County, Texas
                                Trial Court No. M05-0002-CV-C
                        Honorable Michael E. Welborn, Judge Presiding

                                         ORDER
        This appeal was submitted by oral argument on February 25, 2014. On March 26, 2014,
Appellees filed a post-submission brief, and on March 28, 2014, Appellees filed an opposed motion
for leave to file the post-submission brief.
        Appellees’ motion for leave to file a post-submission brief is GRANTED; the brief is filed.
See TEX. R. APP. P. 38.7; 4TH TEX. APP. (SAN ANTONIO) LOC. R. 8.4 (requiring a party to obtain the
court’s permission to file a supplemental brief); Standard Fruit & Vegetable Co. v. Johnson, 985
S.W.2d 62, 65 (Tex. 1998) (“Generally, a party must seek leave of court to file an amended or
supplemental brief, and the appellate court has some discretion in deciding whether to allow the
filing.”).
                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 1st day of April, 2014.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court